In a reorganization proceeding under section 120-a of the Real Property Law, the court awarded certain fees, allowances, compensation and counsel fees. The Bondholders’ Protective Committee and others appeal. Order modified on the law and the facts by increasing the amount allowed to Hetkin, Jervis & Hetkin, attorneys for bondholders, for their services and disbursements, from the sum of $7,445.67 to the sum of $12,445.67. As thus modified, the order, insofar as appealed from, is affirmed, without costs. In view of the services rendered and the result accomplished, we are of opinion that the award to attorneys for the bondholders for their services and disbursements should be increased to the sum of $12,445.67. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.